       Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 1 of 33




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 I.M. WILSON, INC.,
 241 King Manor Dr.
 King Of Prussia, PA 19406.

                         Plaintiff,                CIVIL ACTION NO. 2:18-CV-05194
        v.
                                                   JURY TRIAL DEMANDED
 OBCHTCHESTVO S OGRANITCHENNOY
 OTVETSTVENNOSTYOU “GRICHKO”
 36, ul. Pyatnitskaya,
 Moscow, RU-119017
 and
 Grishko Dance S.R.O.
 Mikulandská 122/4
 Praha 1 - Nové Mesto, Hlavní
 Mesto Praha 11000
 Czech Republic
 and
 Nicolai Grishko
 36, ul. Pyatnitskaya,
 Moscow, RU-119017

                         Defendants.



                                FIRST AMENDED COMPLAINT

       Plaintiff I.M. Wilson, Inc. (“IMW”), for its complaint against Defendant Obchtchestvo s

ogranitchennoy otvetstvennostyou "Grichko” (“OOO Grichko”), Grishko Dance S.R.O. (“Grishko

Dance”) and Nicolai Grishko, alleges as follows.

                                      NATURE OF THE ACTION

       1.     This arises out of Defendants' unauthorized sale and offer for sale in the United

States of goods bearing IMW’s GRISHKO® trademarks. Despite IMW’s ownership of multiple

United States trademark registrations for GRISHKO® for a variety of dancewear products and
       Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 2 of 33




services – with such ownership rights dating to the early 1990s – Defendants have sold and

continue to sell GRISHKO® branded ballet shoes and pointe shoes in the United States, both

directly via the Internet and through distributors in Canada.

       2.      This conduct constitutes blatant trademark infringement, false designation of origin

and unfair competition, which OOO Grichko has refused to cease despite multiple warnings from

IMW. It also effectively constitutes counterfeiting and violates the Tariff Act and Pennsylvania

law.   IMW therefore seeks permanent injunctive relief barring further sales, together with

monetary and other relief.

                                            PARTIES

       3.      Plaintiff I.M. Wilson, Inc. (“IMW”) is a Pennsylvania corporation, having a principal

business address at 241 King Manor Drive, Suite D, King of Prussia, Pennsylvania 19406. IMW

is a seller of a variety of dancewear products, particularly ballet shoes and pointe shoes.

       4.      Defendant Obchtchestvo s ogranitchennoy otvetstvennostyou "Grichko” (“OOO

Grichko”) is a Russian limited liability company, having a principal business address at 36, oul.

Pyatnitskaya RU-119017, Moscow, Russian Federation. OOO Grichko is a manufacturer and

seller of dancewear products, including ballet shoes and pointe shoes.

       5.      Defendant Grishko Dance S.R.O. (“Grishko Dance”) is a limited liability company

organized under the laws of the Czech Republic with an address at Mikulandská 122/4, Praha 1 -

Nové Mesto, Hlavní, Mesto Praha 11000 in the Czech Republic. Grishko Dance is a supplier of

GRISHKO-branded dancewear, including to the United States.

       6.      Defendant Nicolai Grishko (also sometimes spelled “Nicolay,” “Nikolay,”

“Nikolai” and “Grichko”) is a natural person with a business address of 36, ul. Pyatnitskaya,

Moscow, RU-119017. Nicolai Grishko is the principal owner and operator of OOO Grichko and



                                                 2
       Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 3 of 33




Grishko Dance, and Mr. Grishko was and remains an active participant in the infringement

described herein, including all of the specific activities of Defendants described below.

                                 JURISDICTION AND VENUE

       7.      This Court has original subject matter jurisdiction over the federal trademark

infringement, unfair competition, false designation of origin , and Tariff Act claims set forth herein

pursuant to 15 U.S.C. § 1121 (the Federal Trademark Act of 1946), 19 U.S.C. § 1526 (the Tariff

Act), and 28 U.S.C. §§ 1331 and 1338 (federal question).            This Court also may exercise

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

       8.      This Court may exercise personal jurisdiction over Defendants based upon their

activities within the Commonwealth of Pennsylvania, which include but are not limited to

contracting with IMW, a Pennsylvania-based corporation, and sales of GRISHKO®-branded

goods to Pennsylvania by OOO Grichko and Grishko Dance, with the direct personal involvement

and instigation of Nicolai Grishko, both to IMW and others within this judicial district.

       9.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1931, because

Defendants’ wrongful conduct occurred in (among other places) the Eastern District of

Pennsylvania; and Plaintiff may be found in and conducts business in this district.

                                              FACTS

A.     IMW’s GRISHKO® MARKS AND PRODUCTS

       10.     In or about 1990, IMW introduced the GRISHKO® brand of ballet shoes and pointe

shoes in the United States. Over the next 29 years to the present, IMW has continuously sold its

ballet shoes and pointe shoes, as well as various other dancewear products, under the GRISHKO®

name and brand throughout the United States. An example of pointe shoes is shown below:




                                                  3
       Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 4 of 33




       11.     IMW sells its GRISHKO® dancewear products through multiple venues and trade

channels, including via the Internet through various online retailers, as well as through retail brick-

and-mortar stores across the country, and (until very recently), through its flagship GRISHKO®

store in New York. IMW also advertises online through http://www.grishko.com/, which domain

name is owned and operated exclusively by IMW.

       12.     Over the course of these 29 years, IMW’s GRISHKO® brand has become well-

known in the dancewear industry, and synonymous with high quality.                  Through IMW’s

investments, marketing efforts and hard work, the GRISHKO® name achieved a high degree of

name recognition throughout the country and beyond. And, as the original and exclusive seller of

GRISHKO® products in the United States, consumers have come to identify IMW as the exclusive

source of GRISHKO® products. The GRISHKO® mark and name represents valuable goodwill

to IMW.



                                                  4
      Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 5 of 33




       13.       To protect its valuable rights in the GRISHKO name and brand, IMW has obtained

and is the owner of numerous federal trademark registrations (collectively, “IMW’s GRISHKO®

Marks”):




                 Reg. No. 3,915,946 -                        , filed February 4, 2010, registered

                  February 8, 2011 for “ballet slippers; dance shoes; dance tights; dance leotards;

                  dance dresses; tops; bottoms; sweaters” in Class 25 (use since as early as May 19,

                  1990); and “retail store services featuring clothing and footwear” in Class 35 (use

                  since as early as September 1, 2009);

                 Incontestable Reg. No. 3,568,809 - GRISHKO, filed March 30, 2007, registered

                  February 3, 2009 for “ballet slippers; dance shoes; dance tights; dance leotards; and

                  dance dresses” in Class 25 (use since as early as May 19, 1990);

                 Reg. No. 3,915,733 - GRISHKO, filed December 4, 2009, registered February 8,

                  2011 for “retail store services featuring clothing and footwear” in Class 35 (use

                  since as early as September 1, 2009);

                 Reg. No. 3,915,742 - GRISHKO, filed December 9, 2009, registered February 8,

                  2011 for “tops; bottoms; sweaters” in Class 25 (use since as early as 1996);

                 Reg. No. 4,303,495 - GRISHKO, filed February 9, 2011, registered March 19, 2013

                  for “note pads; paper stationery; pens; pencils; stickers” in Class 16 (use since as

                  early as January 2001);

                 Reg. No. 4,303,496 - GRISHKO, filed February 9, 2011, registered March 19, 2013

                  for “change purses; reusable shopping bags; general purpose bags for holding

                  dance equipment” in Class 18 (use since as early as January 1, 2001); and

                                                   5
       Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 6 of 33




                 Reg. No. 4,746,900 - 2007 GRISHKO, filed September 9, 2014, registered June

                  2, 2015 for “footwear” in Class 25 (use since as early as 2000).

       True and correct copies of the U.S. Patent and Trademark Office’s TSDR reports for the

foregoing registrations, as well as copies of the registration certificates, are attached hereto as

Exhibit A.

B.     IMW’s OWNERSHIP OF THE GRISHKO® MARK AND DEVELOPMENT OF
       THE GRISHKO® BRAND IN THE UNITED STATES

       14.       In or about 1990, the owner of IMW, Irene M. Wilson, a former ballet dancer with

degrees in Russian and Communications, began to collaborate with Nicolai Grishko, a former

diplomat of the then-Soviet Union, whereby Ms. Wilson proposed to introduce dance shoes

designed and manufactured by Mr. Grishko into the United States market. Ms. Wilson proposed

that the shoes would be sold in the United States under a brand name corresponding to Mr.

Grishko’s surname, GRISHKO. Ultimately Mr. Grishko agreed with this proposal, and IMW

focused on developing the brand and marketing plans while Mr. Grishko, through his company

Grishko Inc., developed the shoes themselves.

       15.       IMW then set about introducing GRISHKO-branded shoes in the United States,

starting in 1990. As IMW was commencing its efforts to penetrate the United States market, IMW,

to ensure a steady supply of shoes, entered into an agreement with Grishko, Inc. dated March 1,

1992 whereby Grishko Inc. agreed to sell GRISHKO products exclusively to IMW in the United

States, subject to an exclusive license.

       16.       Within a few months thereafter, IMW and Grishko Inc. agreed that, rather than

operating under a license, IMW should be the owner of the GRISHKO brand in the United States,

in consideration for IMW’s ongoing efforts to invest in and develop the US market for the shoes




                                                  6
       Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 7 of 33




manufactured by Grishko Inc. This ownership is memorialized in an agreement dated August 5,

1992, stating:

       I agree that I.M. Wilson, Inc. is the owner of the Trademark, GRISHKO and its
       goodwill in the United States of America. I further consent to the use of my name
       in that trademark.

A correct copy of this agreement, signed by Nicolai Grishko on behalf of Grishko Inc., is attached

as Exhibit B. As a result of the August 5, 1992 agreement, IMW became the sole and exclusive

owner of the GRISHKO mark in the United States.

       17.       Once it was established that IMW owned all rights in the GRISHKO mark in the

United States and all associated goodwill, IMW focused its efforts on achieving brand recognition

in the United States. IMW handled all marketing and advertising in the United States, and invested

heavily to obtain market recognition, distributor and retailer interest, and end user consumers.

       18.       In addition, in 1993, Mr. Grishko further amplified his agreement, stating that in

addition to IMW’s ownership of the GRISHKO mark, IMW could apply for and obtain federal

trademark registrations for that mark. Specifically, in a letter to IMW dated March 30, 1993, Mr.

Grishko wrote:

       In addition to the consent to I.M. Wilson, Inc. that I previously granted on August
       5, 1992, I hereby grant I.[M.] Wilson, Inc. the right to register the trademark
       GRISHKO in the U.S. Patent and Trademark Office.

A correct copy of this March 30, 1993 agreement, signed by Nicolai Grishko, is attached as

Exhibit C.

       19.       IMW did, in fact, apply for and obtain a federal trademark registration for

GRISHKO for “dancing shoes” on November 30, 1993, U.S. Reg. No. 1,807,637. This registration

became incontestable, but was inadvertently allowed to lapse in 2004, due to failure to file the




                                                 7
       Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 8 of 33




required affidavit of continued use. That registration subsequently was replaced with the new

registrations identified in Paragraph 11 above, four of which are now incontestable.

       20.     In the years following, IMW paid for various sponsorships of events and for

numerous advertisements in various periodicals and magazines in the United States for

GRISHKO® products, as well as various other promotional materials.             IMW consistently

participated in numerous trade shows, established and cultivated a reliable distributor network.

       21.     In addition IMW, through a corporate affiliate, opened its flagship GRISHKO®

store in New York City, for fittings and sales of GRISHKO® products. An image of the storefront

of the flagship GRISHKO® store is below.




       22.     As the Internet developed as a marketplace, IMW established a firm online

presence.    IMW developed a website for the brand and, as owner and operator of the

www.grishko.com website, is responsible for developing all content. In addition, IMW supplied


                                                8
       Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 9 of 33




its GRISHKO® products to numerous online retailers and distributors for sale to end user

consumers.

       23.      IMW continued to source its product over the years from Grishko Inc., which

subsequently renamed and/or reincorporated as OOO Grichko, a Defendant herein. As product

arrived from OOO Grishko’s factory in Russia, IMW inserted the product in boxes specifying

IMW as the product source, as well as providing care instructions to maintain the quality of the

products which expressly referred consumers to IMW’s www.grishko.com website.

       24.      In addition, the plastic packaging for GRISHKO dance shoes refers consumers to

IMW’s website, grishko.com. On occasions in which the product shipped from OOO Grichko did

not include plastic packaging that specified IMW or www.grishko.com as its source, IMW

substituted its own bags prior to sale. A correct image of an example of same is shown below.




       `````````````````````````

                                               9
      Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 10 of 33




       25.     As a result, and as the sole United States source of such products, purchasers

understood IMW to be the source of such goods. IMW also continually serviced all customer

inquiries, as well as inquiries from retailers and distributors. Any product defects or similar

concerns were relayed to and handled by IMW, and IMW honored warranties and returns of

GRISHKO® branded products.

       26.     In the meantime, OOO Grichko expanded its own operations, selling GRISHKO

products elsewhere in the world through various third parties, and acquiring territorial rights in the

GRISHKO mark in certain countries outside the United States. In the course of these sales, IMW

became aware within the last several years of efforts by OOO Grichko to attempt to “recapture”

ownership of the GRISHKO name in various countries.

       27.     More recently, OOO Grichko and its owner, Nicolai Grishko, began to complain to

IMW about IMW’s U.S. ownership of the GRISHKO® mark and expressed a desire to reclaim the

mark – despite (a) Mr. Grishko’s written agreement to IMW’s ownership, (b) Mr. Grishko’s

written acknowledgments that IMW owns the GRISHKO® mark in the United States, (c) IMW’s

incontestable federal registrations, (d) IMW’s exclusive use and sales of GRISHKO® products in

the United States for over 20 years, and (e) IMW’s extensive financial investment in developing

the recognition and goodwill in the GRISHKO® mark over a 20+ year period, understanding that

the investment’s payoff inured solely to IMW’s benefit by reason of IMW’s ownership of the

GRISHKO® marks.

C.     DEFENDANTS’ PRIOR                ATTEMPTS          TO    INTERFERE          WITH      IMW’S
       TRADEMARK RIGHTS

       28.     Defendants’ initial (and failed) attempts to co-opt the goodwill of the GRISHKO®

mark recognized that exclusive ownership resided with IMW, resulting in an effort by Defendants

to develop a similar alternative brand that consumers would associate with the GRISHKO® mark.

                                                 10
      Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 11 of 33




In this regard, OOO Grichko’s first major attempt to co-opt the goodwill of the GRISHKO® mark

in the United States took place in 2011 in connection with its proposed introduction of a “new”

brand of shoes in the United States, through a new distributor, bearing the following mark:




                    The GSK lettering was conspicuously designed to look highly similar to




IMW’s registered                    logo. OOO Grichko placed advertisements in various dance

publications and on-line, claiming that “GSK” was equivalent to GRISHKO®. Several of those

advertisements also attempted to divert IMW’s customers away from IMW’s www.grishko.com

web site by asking the public instead to visit OOO Grichko’s own web site, www.grishko.ru.

Examples are attached as Exhibit D. Following IMW’s objection, and after a brief legal dispute,

OOO Grichko discontinued its efforts to introduce the “GSK” brand.

       29.    In 2015-2016, OOO Grichko again sought to siphon off IMW’s GRISHKO®

customer base by posting videos on-line and arranging for vendors’ web sites to suggest that OOO

Grichko’s “1737”-branded products were equivalent to GRISHKO® products. Examples are

attached as Exhibit E.    OOO further sought to conflate the two brands by selling 1737

DREAMPOINTE shoes in the USA, after having sold the same shoes under the GRISHKO

DREAMPOINTE brand both inside and outside the USA.




                                              11
      Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 12 of 33




       30.     OOO Grichko later escalated its dispute in other respects, including by initiating

proceedings in the United States Patent and Trademark Office (PTO), attempting to cancel various

of IMW’s GRISHKO® registrations. To date, none of those efforts have been successful.

       31.     In addition, without notice to IMW, OOO Grichko sought to register various

trademarks consisting of GRISHKO or other formatives of an IMW registration in the PTO. For

example, in one application filed with the PTO on April 4, 2017 (Ser. No. 79210133), OOO

Grichko sought to apply the following mark:




To avoid detection by the PTO, OOO Grichko used a description that bore no facial resemblance

to the dancewear it purports to sell – in this instance, describing its goods and services as

“Commercial or industrial management assistance; marketing research.” A true and correct copy

of the U.S. Patent and Trademark Office’s TSDR report for application Ser. No. 79210133 is

attached as Exhibit F. To date, the PTO has not granted registration of any of these new OOO

Grichko applications (which IMW has opposed).

       32.     Although problematic, and emblematic of OOO Grichko’s and Mr. Grishko’s

desire and intent to siphon IMW’s goodwill in the GRISHKO® mark for itself, these prior failed

efforts at least reflected these Defendants’ understanding that they could not use the GRISHKO®

mark itself in United States commerce. That, however, has now changed, giving rise to this action.

D.     DEFENDANTS’ INFRINGING CONDUCT LEADING TO THIS ACTION

       33.     In 2015 or 2016, IMW became aware of a website with the domain name

https://grishkoshop.com/, which advertised what appeared to be genuine GRISHKO® products.

Registrant information for the domain name is masked through a Russian privacy protection

                                               12
       Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 13 of 33




service. Although it was unclear whether sales to the United States were available through that

website, IMW inquired to OOO Grichko and Nicolai Grishko whether they were affiliated with

the website. Mr. Grishko and OOO Grichko denied any affiliation, and IMW deferred action as a

result with respect to the website, believing it did not sell to the United States.

       34.     IMW later became aware, through customer inquiries, that at least some shoes had

been received by United States consumers through the https://grishkoshop.com/, though they

appeared to be sporadic. It was unclear at that time whether those sales were inadvertent, and

whether and to what extent Defendants were involved. But because the shoes sold were the same

as those manufactured by OOO Grichko, IMW advised OOO Grichko of this fact, and demanded

in writing in June 2016 that OOO Grichko cease selling through that website. OOO Grichko did

not respond, and never acknowledged any affiliation with the site.

       35.     In 2016, OOO Grichko terminated the original March 1, 1992 agreement effective

March 2017, though IMW continued to source products from OOO Grichko. The termination of

the March 1, 1992 agreement did not impact IMW’s ownership of the GRISHKO® marks or

registrations, or right of exclusive use of such marks in the United States.

       36.     IMW continued to receive sporadic complaints from United States consumers in

2017 and early 2018 about defects, delays and unfulfilled orders of GRISHKO® products

purchased online through grishkoshop.com. Such consumers believed IMW was the source of the

unauthorized GRISHKO® products sold through the grishkoshop.com website. IMW repeated its

demand that OOO Grichko cease permitting its products to be sold online to the United States

through this website. OOO Grichko did not respond or comply.

       37.     As of early to mid-2018, it was understood by IMW that sales through the

grishkoshop.com website remained sporadic due to the low priority achieved by that website on



                                                  13
      Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 14 of 33




search engines and the primitive nature of the website. Defendants’ affiliation with that website

remained unacknowledged. However, within the last few months, and particularly in or about

early October 2018, Defendants have significantly upgraded the site and paid for priority search

engine placement, identified Grishko Dance as the seller, squarely targeted the United States, and

made expressly clear the affiliation and sponsorship of that website by OOO Grichko.

       38.     As a result of these recent changes and upgrades, when a consumer searches the

term “Grishko” on the Google website, the grishkoshop.com website is the first listing – followed

by Discount Dance Supply (which carries GRISHKO product supplied by IMW) and

grishkoshop.com. This was never previously the case. An image of those search results, as it

appeared on October 16, 2018, is below:




                                               14
      Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 15 of 33




A subsequent search on December 3, 2018 yielded the same results.

       39.    In addition, whereas the prior version of the www.grishkoshop.com website was

silent and somewhat clandestine as to whether products were available for shipment to the United

States, the new version of the website now expressly targets the United States. The homepage of

the website states “Worldwide Delivery” at the top, and when the consumer first accesses the home

page, it must first select a country from a pop-up box. That box states: “Please Choose Your

Country,” and “USA” is the only visible country showing on the drop-down menu. In addition, a

prominent “USA” box appears in the upper-left corner of the website, and prices are now listed in

U.S. Dollars. An image of that home page, as it appeared on October 16, 2018, is below:




       40.    Particularly after the website redesign in late 2018, it is apparent that all Defendants

are involved in the infringing conduct. In the “Contact” section of the grishkoshop.com website,

Defendant Grishko Dance is identified. In addition, in the “Partners” section of the website, the

website states: “If you are interested in a large amount of Grishko products: for your shop, the

ballet company or dance school, please, feel free to visit website http://grishko-world.com/ or

contact our sales department: export@grishko.ru (worldwide).” This is an email address for OOO

                                                15
      Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 16 of 33




Grichko, and the referenced domain name (grishko-world.com) is operated by OOO Grichko. In

addition, OOO Grichko’s grishko.ru website resolves to grishko-world.com in the United States.

       41.     In addition, an “E-Shop” tab was added to the www.grishko-world.com website

operated by OOO Grichko, which – when “clicked” – resolves to the www.grishkoshop.com

website. This tab is shown below:




OOO Grichko’s grishko.ru website similarly defaults to grishko-world. Both OOO Grichko and

Grishko Dance are principally owned and operated by Nicolai Grishko, and on information and

belief, Mr. Grishko actively participates in their operation and the resulting infringement.

       42.     The infringing GRISHKO® products available for sale through grishkoshop.com,

and through grishko-world.com, were sold by Defendants at a price that is below market, and

deliberately calculated by Defendants to undercut IMW and usurp IMW’s sales.

       43.     IMW also began to receive, with increased frequency in mid to late 2018,

complaints by IMW’s United States retailers that GRISHKO® products are available via

grishkoshop.com at a price below that which they are able to effectively compete. With the

upgrade and United States focus of the grishkoshop.com website, those complaints have increased.

                                                16
      Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 17 of 33




       44.     This conduct is part of a scheme by Defendants to disrupt IMW’s customer

relationships, and cause them to source their goods from Defendants rather than IMW.

Defendants’ conduct is further, on information and belief, part of a scheme by Defendants to

disrupt IMW’s sales to such an extent that IMW’s business is no longer financially viable, enabling

Defendants to step in as the new exclusive source of GRISHKO products in the United States.

       45.     IMW has also recently learned that when United States dancewear retailers inquire

with Defendants about buying GRISHKO products, Defendants do not give the US retailers the

contact information for IMW, the sole owner of US rights in GRISHKO®. Instead, Defendants

send the US retailers contact information for OOO Grichko’s “Canadian office” so that they,

instead of IMW, can supply the US retailers with GRISHKO® products. Further, on information

and belief, OOO Grichko and Mr. Grishko operate or control distribution of GRISHKO® products

in Canada and have undertaken a scheme to infiltrate the United States market, and undercut IMW,

by secretly selling to the United States through Canada.

       46.     Defendants’ conduct has been undertaken in an intentional effort to infringe IMW’s

rights in the GRISHKO® trademark, and to thereby usurp IMW’s valuable goodwill in that brand

in an unlawful effort to seize the United States market from IMW and thereby “recapture” the

GRISHKO® name and mark.

       47.     All conditions precedent to bringing this action have been satisfied.

E.     DEFENDANTS’ POST-COMPLAINT MISCONDUCT

       48.     After IMW filed its original complaint, Defendants significantly escalated the

scope of their infringement and undertook a campaign to drive IMW from the market.

       49.     Defendants have imported, and continue to import, goods bearing IMW’s

GRISHKO® trademark into the United States through the grishkoshop.com website, and, on



                                                17
      Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 18 of 33




information and belief, have substantially increased those sales, particularly on account of their

post-complaint cessation of supply of goods to IMW. Defendants also continued, on information

and belief, to authorize and encourage sales via its Canadian distributor to the United States.

       50.     Moreover, instead of limiting their conduct to sales via www.grishkoshop.com, and

via their Canadian distributor, Defendants engaged in direct contact with United States retail

purchasers of IMW’s GRISHKO® products, offering to sell GRISHKO® products to them

directly. This was accomplished, in the first instance, by written correspondence sent to all United

States retailers commencing in the first half of 2019, sent by Nicolay Grishko on behalf of

“Grishko,” using letterhead displaying the GRISHKO® mark, including the encircled “R”.

       51.     The United States retailers contacted by Defendants had been cultivated and

developed as GRISHKO® retailers solely by IMW. These United States retailers had, until this

point, obtained their GRISHKO® products solely from IMW, who in turn had them manufactured

by its various suppliers, including OOO Grichko, its largest. Defendants had no prior direct

contractual relations with these United States retailers.

       52.      Explaining its direct-to-consumer sales via grishkoshop.com, which had undercut

those same United States retailers in addition to IMW, Defendant OOO Grichko’s Head of North

American Sales Department, Julia Shishkova, explained in correspondence to a U.S. retailer that

the “purpose of setting bargain prices at grishkoshop.com for a short while was to have US retailers

know and be certain IMW is not Grishko. . . . We guarantee that grishkoshop.com price will be

increased by the moment of starting direct sales to U.S. retailers.” In accordance with this scheme

to undercut IMW with infringing “bargain” sales in order to secure direct sales to United States

retailers, on or about May 28, 2019, Defendants increased the prices of the products available on

the grishkoshop.com website.



                                                 18
      Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 19 of 33




       53.     The correspondence sent by Defendants directly to IMW’s U.S. retailers also

contained false and derogatory statements regarding IMW that, upon information and belief, were

intended to create consumer confusion regarding the source of authentic GRISHKO® products in

the United States.

       54.     On May 20, 2019, United States retailers received an email from

grishko@grishko.ru with the subject line “Valued U.S. Retailer.” The email was signed by

“Nicolay Grishko, President of Grishko Group” and was transmitted on letterhead displaying one

of IMW’s registered trademarks (including the “®”, denoting ownership of the registration). The

mark appears as follows:




       55.     The correspondence identifies Nicolay Grishko as “the Founder and Owner of the

Grishko worldwide brand of ballet shoes and dancewear products” and states that IMW “has made

unfounded threats of retaliation against retailers who purchase products through anyone other than

IMW.” The correspondence further asserts that IMW’s products are not genuine, stating IMW

“will be unable to provide you with our genuine Grishko brand ‘Made in Russia’ pointe shoes on

a going forward basis because we are no longer supplying the company.”

       56.     On June 12, 2019, IMW received an email from Caitlin Kenney of The Cinnamon

Tree. The email informed IMW that, since IMW no longer sold “authentic Grishko pointe shoes,”

the Cinnamon Tree could not “work with IM Wilson, Inc.” As exemplified by Ms. Kenney’s

email, Defendants’ correspondence created confusion in the marketplace regarding the source of

“authentic” GRISHKO® products.


                                               19
      Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 20 of 33




       57.     On June 17, 2019, Defendants, via the grishko@grishko.ru email address, sent

another correspondence to U.S. retailers on letterhead displaying IMW’s registered trademark with

the subject line “Valued U.S. Retailer.” The correspondence stated that products sold by IMW

under the GRISHKO® trademark are not “genuine” Grishko products and characterized I.M.

Wilson’s use of the GRISHKO trademark on its products as “troubling.” The correspondence

enclosed a PDF attachment purporting to instruct retailers on how to identify “Genuine, ‘Made in

Russia’ Grishko Pointe Shoes.” The correspondence encouraged retailers to contact Defendants

to purchase genuine Grishko-branded products. The June 17, 2019 correspondence repeated

Defendants’ assertions that IMW had threatened to sue its own United States retailers and offered

to defend any U.S. retailer who purchased goods from Defendants instead of IMW.

       58.      On June 18, 2019, IMW received an email from Pat’s Dancewear.               Pat’s

Dancewear stated they had received “4 fraudulent shoes that we know of” and cancelled seven

pending orders with I.M. Wilson. As exemplified by this email, Defendants’ correspondence

created additional confusion in the marketplace regarding the source of “authentic” GRISHKO®

products.

       59.     Even after a preliminary injunction was entered in this action, Defendants

continued to cause, directly or indirectly, GRISHKO® branded products to be sold to the United

States without selling through IMW. For example, on September 24, 2019, I.M. Wilson received

an email from the United States Postal Service regarding a shipment invoice written in Russian for

the sale of slippers and pointe shoes bearing IMW’s GRISHKO® trademarks. The delivery

address on the invoice was San Diego, California. IMW is not responsible for this shipment.

       60.     In addition, Defendants brazenly used the GRISHKO® trademark to promote the

launch of their new brand NIKOLAY™. For example, after the preliminary injunction was issued,



                                               20
      Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 21 of 33




Defendants modified the grishkoshop.com website such that the country location defaulted to the

United Kingdom, and the first screen seen by the user (shown below) states: “We apologize for

any inconvenience caused by temporary inability to accept and process orders from U.S.

Customers. For more details click here.”




       61.    The words “For more details click here” acted as a hyperlink, which resolved to a

page which appeared in part as follows:




                                              21
      Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 22 of 33




       62.    Defendants’ use of the GRISHKO® trademark to promote the NIKOLAY™ brand,

both in the grishkoshop.com domain name and on the above web page (even including the U.S.-

specific “®” symbol), in a manner that is specifically and solely targeted to consumers in the

United States, usurps the valuable goodwill IMW created in the GRISHKO brand over the course

of over 25 years by creating false associations between the NIKOLAY™ and GRISHKO® brands.

       63.    Defendants employ similar tactics on various social media platforms to promote the

NIKOLAY™ brand. Posts on the Grishko World Instagram account, which is operated by

Defendants, trade off IMW’s GRISHKO® mark and associated goodwill by using model names

owned by IMW to market the NIKOLAY™ brand to consumers. IMW was the first to use and

has continuously sold GRISHKO® products using the model names Triumph, Maya, Fouette,

Allure, Elite, Miracle, Nova, Nova Flex, and Nova Pro in commerce in the United States.

Notwithstanding IMW’s ownership of these marks, Defendants advertise the NIKOLAY™

products to consumers as featuring “the same model names (Nova, Nova Flex, Maya I, Maya II,


                                              22
      Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 23 of 33




Fouette, Triumph, Elite, Alice, Smartpointe etc.)” An image of one such post appearing on the

Grishko World Instagram is below.




Defendants’ use of IMW’s model names to draw associations between the GRISHKO® and

NIKOLAY™ brands has created confusion regarding the source of genuine GRISHKO®

products. Moreover, Defendants’ use of the “Grishko World” Instagram page to promote the

NIKOLAY™ products to United States consumers further creates an association between the

NIKOLAY™ and GRISHKO® brands.

       64.    Defendants’ social media promotions are designed to, and have actually caused,

consumer confusion as to the source of genuine GRISHKO branded products in the United States.

Defendants’ created a new Instagram account, Nikolay World, to advertise to United States

consumers. Defendants’ posts repeatedly accuse IMW of selling products that are “non-original.”

An image of one such post appearing on the Nikolay World Instagram account is below.




                                              23
      Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 24 of 33




       65.    In contrast, Defendants’ social media posts repeatedly refer to Defendants’

NIKOLAY™ products as “authentic” products, thereby suggesting to retailers and consumers that

IMW’s products are fake or counterfeit. An image of one such post appearing on the Nikolay

World Instagram is below:




                                             24
       Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 25 of 33




       66.      Defendants’ conduct in promoting the NIKOLAY™ brand has been undertaken in

an intentional effort to infringe IMW’s rights in the GRISHKO® trademark, and to thereby usurp

IMW’s valuable goodwill in that brand in an unlawful effort to seize the United States market from

IMW and thereby “recapture” the GRISHKO® name and mark.

                                     COUNT I
         Federal Trademark Infringement Under Section 32(1) of the Lanham Act

       67.      Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if fully restated herein.

       68.      Defendants’ activities constitute infringement of IMW’s federally registered marks

in violation of §32(1) of the Lanham Act, 15 U.S.C. § 1114(1). Defendants’ unauthorized use of

IMW’s GRISHKO® Marks is likely to cause confusion, mistake, or deception as to the affiliation,

connection, or association between Defendants and/or their products and IMW and/or its products

and services.

       69.      Due to IMW’s longstanding and continuous use of its federally registered marks,

consumers and the public understand these marks to identify IMW as the exclusive source of the

goods and services identified by those marks.

       70.      Defendants used and are using IMW’s federally registered marks, to cause

consumers to believe that Defendants are affiliated with or connected with GRISHKO® and/or

that its products emanate from or are otherwise sponsored by IMW.

       71.      Defendants acted in knowing disregard of IMW’s federally registered GRISHKO®

marks. At minimum, Defendants acted in willful blindness and in reckless disregard of such marks.

       72.      As a result of Defendants’ willful and wrongful conduct, IMW has suffered and

continues to suffer substantial loss. IMW is therefore entitled to recover damages, including any

and all profits obtained by Defendants as a result of its infringement of IMW’s rights.

                                                25
       Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 26 of 33




       73.     Defendants’ willful acts alleged herein have irreparably injured IMW’s business,

reputation, and goodwill, and will continue to do so unless and until they are permanently enjoined.

IMW has no adequate remedy at law. Therefore, IMW is entitled to injunctive relief.

       74.     As a result of Defendants’ intentional misconduct, this action should be deemed an

exceptional case such that IMW is entitled to recover treble damages and attorneys’ fees.

                                     COUNT II
    Federal Trademark Counterfeiting Under Sections 32(1) and 35 of the Lanham Act

       75.     Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if fully restated herein.

       76.     Defendants’ infringement arises out of Defendants’ use of counterfeit marks

identical with, or substantially indistinguishable from, IMW’s federally registered GRISHKO®

marks. 15 U.S.C. § 1127.

       77.     As the result of Defendants’ willful sale of counterfeit goods, IMW is entitled to

recover three times the amount of Defendants’ profits or Plaintiff’s damages, whichever amount

is greater, together with reasonable attorney’s fees. 15 U.S.C. § 1117(b).

       78.     As the result of Defendants’ willful sale of counterfeit goods, IMW may elect, at

any time before final judgement is rendered, to recover instead of actual damages and profits an

award of statutory damages in the amount of up to $2,000,000 per counterfeit mark per type of

goods sold or offered for sale. 15 U.S.C. § 1117(c).

                                       COUNT III
                    Cyberpiracy Under Section 43(d)(1) of the Lanham Act

       79.     Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if fully restated herein.




                                                26
       Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 27 of 33




       80.     On information and belief Defendants, or an authorized licensee of Defendants,

registered the domain name https://grishkoshop.com/ to facilitate its online sales of goods bearing

the GRISHKO mark to customers in the United States.

       81.     The https://grishkoshop.com/ domain name wholly incorporates the term

“GRISHKO” which is identical to IMW’s federally registered GRISHKO® Marks. The entire

domain name is confusingly similar to IMW’s federally registered GRISHKO® Marks.

       82.     Defendants registered the https://grishkoshop.com/ domain name with a bad faith

intent to profit from the mark by illegally entering the United States market in direct violation of

its agreement with IMW and IMW’s exclusive and incontestable trademark rights.

       83.      As the result of Defendants’ bad faith registration of the https://grishkoshop.com/

domain name, IMW may elect, at any time before final judgement is rendered, to recover instead

of actual damages and profits an award of statutory damages in the amount of up to $100,000 per

domain name. 15 U.S.C. § 1117(d).

                                        COUNT IV
                  Unfair Competition and False Designation of Origin Under
                             Section 43(a) of the Lanham Act

       84.     Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if fully restated herein.

       85.     Defendants’ unauthorized use of IMW’s GRISHKO trademarks, including but not

limited to IMW’S GRISHKO® Marks, constitutes unfair competition and false designation of

origin because said use is likely to cause confusion, mistake, or deception as to the affiliation,

connection, or association of Defendants with IMW, or as to the origin, sponsorship, or approval

of Defendants’ commercial activities, in violation of § 43(a) of the Lanham Act, 15 U.S.C. §

1125(a).



                                                27
      Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 28 of 33




       86.      Defendants’ unauthorized use of IMW’s trademarks, including but not limited to

IMW’S GRISHKO® Marks, is willful.

       87.      As a result of Defendants’ willful and wrongful conduct, IMW has suffered and

continues to suffer substantial loss. IMW is therefore entitled to recover damages, including any

and all profits obtained by Defendants as a result of their infringement of IMW’s rights.

       88.      Defendants’ willful acts alleged herein have irreparably injured IMW’s business,

reputation, and goodwill, and will continue to do so unless and until they are permanently enjoined.

IMW has no adequate remedy at law. Therefore, IMW is entitled to injunctive relief.

       89.      As a result of Defendants’ intentional misconduct, this action should be deemed an

exceptional case such that IMW is entitled to recover treble damages and attorneys’ fees.

                                        COUNT V
                             Common Law Trademark Infringement

       90.      The allegations in the preceding paragraphs are incorporated herein by reference as

though fully set forth herein.

       91.      This cause of action arises under the common law of the various states, including

the Commonwealth of Pennsylvania.

       92.      Defendants’ conduct, in adopting and using a mark and trade name confusingly

similar to (and in fact, identical to) IMW’s GRISHKO trademarks, including but not limited to

IMW’S GRISHKO® Marks, has infringed and is infringing upon Plaintiff’s trademark rights.

       93.      Defendants’ conduct constitutes common law trademark and trade name

infringement.

       94.      As a result of said infringement, IMW has suffered and will continue to suffer

substantial injury, including irreparable injury, for which it has no adequate remedy at law.




                                                28
       Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 29 of 33




                                          COUNT VI
                                       Unfair Competition

       95.     The allegations in the preceding paragraphs are incorporated herein by reference as

though fully set forth herein.

       96.     This cause of action arises under the common law of the various states, including

the Commonwealth of Pennsylvania.

       97.     Defendants’ conduct constitutes unfair competition.

       98.     By means and as a result of said unfair competition, IMW has suffered and

continues to suffer serious and substantial injury, including irreparable injury for which it has no

adequate remedy at law.

                                          COUNT VII
                                     Violation of Tariff Act

       99.     The allegations in the preceding paragraphs are incorporated herein by reference

as though fully set forth herein.

       100.    Defendants imported products bearing unauthorized reproductions, counterfeits,

copies and colorable imitations of IMW’s GRISHKO® trademarks without IMW’s consent in

violation of 19 U.S.C. § 1526(a).

       101.    IMW filed copies of its federal trademark registration covering IMW’s

GRISHKO® trademark with the Secretary of Treasury and U.S. Customs and Border Patrol.

       102.    As a result of Defendants’ conduct, IMW has suffered and continues to suffer

serious and substantial injury, including irreparable injury for which it has no adequate remedy at

law.

                                    PRAYERS FOR RELIEF

               WHEREFORE, Plaintiff IMW prays for relief against Defendants OOO Grichko,

Grishko Dance and Nicolai Grishko as follows:
                                                29
      Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 30 of 33




       1.      That Defendants, their partners, agents, sales representatives, distributors, servants,

employees, associates, attorneys, successors and assigns, and any and all persons or entities acting

by, through, under or in active concert or in participation with any or all of them, be enjoined first

preliminarily during the pendency of this action and thereafter permanently by Order of this Court

from doing, abiding, causing or abetting any of the following:

               a.      directly or indirectly infringing IMW’S GRISHKO® Marks;

               b.      passing off, inducing or enabling others to sell or pass off any merchandise

                       or service as or for merchandise or services rendered by Plaintiff, which is

                       not Plaintiff’s or are not rendered by or under the control or supervision of

                       Plaintiff and approved by Plaintiff;

               c.      directly or indirectly engaging in any acts or activities calculated to trade

                       upon and/or tarnish IMW’S GRISHKO® Marks or the reputation or

                       goodwill of Plaintiff, or in any manner to compete with Plaintiff unfairly;

               d.      using in the sale, offering for sale, promotion, advertising, marketing and/or

                       distribution of its merchandise or services IMW’S GRISHKO® Marks, or

                       any mark or trade name that includes GRISHKO or which simulates or

                       imitates or is confusingly similar to IMW’S GRISHKO® Marks so as to

                       deceive, or to falsely describe or represent the source of the services or

                       otherwise create confusion upon the purchasing public or the trade;

               e.      importing, exporting, assisting in the importation or exportation, or

                       trafficking in any merchandise not authorized by IMW and bearing

                       unauthorized simulations, reproductions, counterfeits, copies, or colorable

                       imitations of IMW’s GRISHKO® Marks;



                                                 30
       Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 31 of 33




                f.      further diluting and violating Plaintiff’s property rights and goodwill;

                g.      interfering with IMW’s current and former customers and resellers, or

                        making any false and derogatory statements regarding IMW or its goods;

                h.      using the GRISHKO® marks, including in any domain name, in connection

                        with the marketing, offer for sale or sale any other goods, including

                        NICOLAY branded goods, to the United States; or

                i.      otherwise competing unfairly with Plaintiff in any manner whatsoever;

provided that none of the foregoing shall preclude any valid sale of goods from Defendants to

Plaintiff.

        2.      That Defendants be required to deliver up to Plaintiff for destruction at Defendants’

expense, all packaging, labels, signs, promotional materials, advertisements, and other

communications to the public in the possession or under their control bearing thereon any material

or representations that are or may be false or misleading concerning the source or origin of the

products and services offered by Defendants, to the extent that such packaging, labels, signs,

promotional materials, advertisements and other communications to the public are used in

connection with sales or offers for sale of goods bearing IMW’S GRISHKO® Marks in the United

States (other than sales or offers for sale to Plaintiff).

        3.      That Defendants cause the transfer of the grishkoshop.com domain name to IMW.

        4.      An order barring the Defendants’ import of GRISHKO® branded goods;

        5.      That Defendants take all necessary and appropriate steps in connection with sales

or offers for sale of goods bearing IMW’S GRISHKO® Marks in the United States (other than

sales or offers for sale to Plaintiff) to recall for destruction all merchandise, advertising and other

materials, including but not limited to labels, packaging and advertisements, bearing any of



                                                   31
Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 32 of 33
Case 2:18-cv-05194-GEKP Document 138 Filed 01/13/20 Page 33 of 33
